Title: From Alexander Hamilton to James McHenry, 1 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Octor Nor. 1. 1799
          
          I would thank you to inform me whether Mr. Brown has been appointed to fill the vacancy occasioned in Col. Taylor’s regiment by the non acceptance of Mr. Chew. If this has not been done I would recommend that the place be filled by the senior first lieut. according to the regular principles of Military promotion.
          Col. Taylor, in his letter of the second of October mentions to me that Austin Ledyard, and Nathaniel Noyce have been recommended as Lieutenants in his regiment, and I would — advise that these Gentlemen immediately receive  appointments.
          With great respect
          
            Your letter of the thirty first of yesterday enclosing appointments for Mess Emerson and Waters has been delivered to me.
          
          Secretary of War—
        